Citation Nr: 1700417	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  15-06 612A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for left quadriceps rupture with knee arthritis, currently evaluated as 30 percent disabling.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a left ring finger injury.

3.  Entitlement to an effective date earlier than January 13, 2011 for the grant of service connection for diffuse large B-cell lymphoma.

4.  Entitlement to an effective date earlier than August 1, 2014 for the grant of service connection for prostate cancer.

5.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for tinnitus.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to special monthly compensation based upon the need for regular aid and attendance.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to May 1971, and from July 1978 to July 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011, June 2011, September 2014, November 2014, and May 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Houston, Texas and North Little Rock, Arkansas.  The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing is associated with the claims file.

Since the RO last considered the Veteran's claims decided herein, additional VA treatment records have been added to the Veteran's claims file.  Although the Veteran has not provided a waiver of RO consideration of this evidence, a waiver is not needed in this case, as the records are either not pertinent to the claims decided herein or are duplicative of evidence already in the claims file when the RO last considered the issues.  Accordingly, a waiver of initial RO consideration is not needed.  See 38 C.F.R. § 20.1304 (2015).
In September 2016, the Veteran filed a motion to advance the appeal on the Board's docket due to serious illness.  The Board grants the motion to advance the appeal on the docket.

The issues of entitlement to an increased rating for left quadriceps rupture with knee arthritis and entitlement to special compensation based upon the need for regular aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 2011 rating decision denied service connection for tinnitus.  The Veteran did not appeal the June 2011 decision or submit new and material evidence within the one-year appeal period of that decision.

2.  Evidence received since the June 2011 rating decision is new and material and sufficient to reopen the claim of entitlement to service connection for tinnitus.

3.  A December 2001 rating decision denied service connection for residuals of a left ring finger injury.  The Veteran did not appeal the December 2001 rating decision or submit new and material evidence within the one-year appeal period of that decision.

4.  Rating decisions dated in September 2006 and June 2011 denied reopening the claim for entitlement to service connection for residuals of a left ring finger injury.  The Veteran did not appeal the September 2006 rating decision or submit new and material evidence within the one-year appeal period of that decision.

5.  Evidence received since the September 2006 rating decision with respect to the claim for entitlement to service connection for residuals of a left ring finger injury is new, but does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.
6.  The Veteran has a current diagnosis of tinnitus.

7.  The Veteran has experienced tinnitus consistently since service.

8.  On December 14, 2000, the Veteran filed a claim seeking service connection for prostate cancer, which was denied in a December 2001 rating decision.  The Veteran was notified of the December 2001 rating decision in January 2002, and he did not perfect an appeal thereof or submit new and material evidence within the one-year appeal period of that decision; thus, the December 2001 rating decision is final.

9.  On July 26, 2007, the Veteran filed a claim to reopen the issue of entitlement to service connection for prostate cancer, which was denied in a December 2007 rating decision.  The Veteran was notified of the decision that same month, and he did not perfect an appeal of the December 2007 rating decision or submit new and material evidence within the one-year appeal period of that decision; thus, the December 2007 rating decision is final.

11.  On November 9, 2009, the Veteran filed a new claim to reopen the issue of entitlement to service connection for prostate cancer.  

12.  By a September 2014 rating decision, the RO granted service connection for prostate cancer, effective August 1, 2014.

13.  The evidence of record does not show that a formal or informal claim to reopen the claim for entitlement to service connection for prostate cancer was received subsequent to the prior final December 2001 and December 2007 rating decisions and prior to the November 9, 2009 claim to reopen.

14.  Entitlement to service connection for prostate cancer arose on February 1, 2011.

15.  On January 13, 2011, the Veteran filed a claim for entitlement to service connection for "lymphoma."

14.  The date that entitlement arose for diffuse large B-cell lymphoma was January 9, 2011.


CONCLUSIONS OF LAW

1.  The June 2011 rating decision is final with respect to the Veteran's claim to establish service connection for tinnitus.  38 U.S.C.A. § 7105 (c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011); currently, 38 U.S.C.A. § 7105 (c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received to reopen the claim of entitlement to service connection for tinnitus is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The September 2006 rating decision is final with respect to the Veteran's claim to establish service connection for residuals of a left ring finger injury.  38 U.S.C.A. § 7105 (c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105 (c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  Evidence received to reopen the claim of entitlement to service connection for residuals of a left ring finger injury is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

6.  The criteria for entitlement to an effective date of November 9, 2009, but no earlier, for the award of service connection for prostate cancer have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).
7.  The criteria for entitlement to an effective date earlier than January 13, 2011 for the award of service connection for diffuse large B-cell lymphoma have not been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims to reopen the issue of entitlement to service connection for tinnitus and entitlement to service connection for tinnitus decided herein, the Board is taking action favorable to the Veteran by reopening the claim of entitlement to service connection for tinnitus and granting service connection for tinnitus.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered as this decision poses no risk of prejudice to the Veteran.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

With regard to the Veteran's claim to reopen the issue of entitlement to service connection for residuals of a left ring finger injury, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in January 2010, February 2011, and July 2014 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App 1 (2006). 

With respect to the issues of entitlement to an effective date earlier than August 1, 2014 for the grant of service connection for prostate cancer and entitlement to an effective date earlier than January 13, 2011 for the grant of service connection for diffuse large B-cell lymphoma, these matters stem from a notice of disagreement to the rating decision which granted service connection and assigned the ratings and effective dates assigned therein.  As such, no further VCAA notice was required.  38 C.F.R. § 3.159(b)(3).  Rather, VA's duty to notify under 38 U.S.C.A. §§ 5106 and 7105 were met as the Veteran was provided a copy of the rating decisions and statement of the case.

The Veteran's service treatment records, service personnel records, VA medical treatment records, identified private medical treatment records, and Social Security Administration records have been obtained.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  The Veteran did not undergo a VA examination with regard to his claim to reopen the issue of entitlement to service connection for residuals of a left ring finger injury.  VA is not required to provide a VA examination or obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's hearing, the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the onset of the Veteran's claimed disabilities, and any relationship between these conditions and his service.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran that has yet to be obtained.  The hearing focused on the evidence necessary to substantiate the Veteran's claims.  Under these circumstances, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

I.  New and Material Evidence Claims

The Veteran contends that he has submitted new and material evidence sufficient to reopen the claims for entitlement to service connection for tinnitus and entitlement to service connection for residuals of a left ring finger injury.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

	a.  Tinnitus

The RO denied service connection for tinnitus in June 2011, and notified the Veteran of the decision that same month.  The Veteran did not appeal the June 2011 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

The June 2011 rating decision denied service connection for tinnitus because the evidence did not demonstrate that the Veteran's tinnitus was incurred in or caused by active duty service.  Thus, in order for the Veteran's claim to be reopened, evidence must be added to the record since the June 2011 rating decision addressing this basis.

Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for tinnitus, the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After thorough consideration of the evidence in the claims file, the Board concludes that the evidence received since the June 2011 rating decision is new and material and sufficient to reopen the Veteran's claim for entitlement to service connection for tinnitus.  In particular, the Veteran provided competent testimony before the Board which reflects that he began experiencing ringing in his ears during military service, that he still experiences ringing in his ears, and that he has experienced these symptoms continuously since service discharge.  This evidence is new because it was not of record at the time of the June 2011 rating decision.  It is material because it provides evidence of in-service tinnitus symptoms and evidence linking his current tinnitus to active duty service.  See Justus, 3 Vet. App. 512-13 (the credibility of the evidence is presumed).  Accordingly, the Veteran's claim for entitlement to service connection for tinnitus is reopened.

	b.  Residuals of Left Ring Finger Injury

The RO denied service connection for residuals of a left ring finger injury in December 2001, and notified the Veteran of its decision in January 2002.  The Veteran did not appeal the December 2001 rating decision, and no evidence was received within the one-year appeal period that would constitute new and material evidence.  Thus, that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  The Veteran filed a claim to reopen the issue of service connection for a left ring finger injury in February 2006.  In a September 2006 rating decision, the RO denied reopening the Veteran's claim, finding that he had not submitted new and material evidence.  Notice of that decision was provided to the Veteran that same month.  The Veteran did not appeal the September 2006 rating decision and no evidence was received within the one-year appeal period that would constitute new and material evidence; accordingly, the September 2006 rating decision is final.  Id. 

The December 2001 rating decision denied service connection for residuals of a left ring finger injury because the service treatment records did not show evidence of a left ring finger injury during service and because there was no evidence of a nexus between the Veteran's left ring finger symptoms and his active duty service.  The September 2006 rating decision declined to reopen the claim, finding that the new evidence, which consisted of VA treatment records, did not show treatment for a left ring finger disability and did not establish a nexus between a left ring finger injury and the Veteran's active duty service.  In November 2009, he filed another claim to reopen the issue of entitlement to service connection for residuals of a left ring finger injury.

In this instance, the RO determined that new and material evidence was not presented to reopen the Veteran's claim.  The Board does not have jurisdiction to consider a claim which was previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  Jackson, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claims.  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision.

After a thorough review of the evidence of record, the Board finds that new and material evidence has not been received to reopen the claim of entitlement to service connection for residuals of a left ring finger injury.  Since the RO's September 2006 rating decision, new evidence in the form of lay statements, VA treatment records, private treatment records, and Social Security Administration records have been received.  Additionally, the Veteran provided testimony before the Board in December 2015.  Review of this new evidence does not show any evidence linking the Veteran's left ring finger injury to his military service.  The Board acknowledges that, at the Veteran's hearing before the Board, he testified that he injured his left ring finger during service, that he now has symptoms of swelling and joint fusion in that finger, and that he experienced those symptoms continuously since service discharge.  However, these lay statements are duplicative and redundant of previous lay statements in the record at the time of the September 2006 rating decision, and therefore do not constitute new evidence.  Specifically, in a February 2001 statement, the Veteran reported that he injured his left ring finger during service, and that it was enlarged and he was unable to bend it.  He explained that the symptoms had worsened over the years and that he was unable to close his left hand and make a fist because the finger did not bend.  He denied treatment for his symptoms.  Because the Veteran's December 2015 testimony is duplicative and redundant of the lay statements of record at the time of the September 2006 rating decision, the Board does not find the testimony to be new evidence.

The claim for entitlement to service connection for residuals of a left ring finger injury was denied in December 2001 because the evidence did not show that the Veteran's left ring finger injury was related to his active duty service.  This decision was continued in the RO's September 2006 rating decision.  Although some of the evidence received since the September 2006 rating decision is new, that evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  In that regard, none of the new evidence is relevant to the etiology of the Veteran's left ring finger injury.  Additionally, as noted above, some of the evidence received is not new, and is duplicative of evidence already in the claims file at the time of the September 2006 rating decision.  As no new evidence has been received pertinent to the etiology of the left ring finger disability, the Board finds that new and material evidence has not been received.  Accordingly, the claim for entitlement to service connection for residuals of a left ring finger injury is not reopened.

As new and material evidence has not been submitted to reopen the finally disallowed claim of entitlement to service connection for residuals of a left ring finger injury, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




II.  Service Connection Claim

The Veteran contends that service connection for tinnitus is warranted.  During his December 2015 hearing before the Board, he testified that he was exposed to acoustic trauma during service from mortars and small arms fire.  He reported that he developed ringing in his ears during service.  He stated that he has experienced ringing in his ears on and off ever since service discharge.  He denied post-service noise exposure as well as treatment, explaining that he learned to live with the ringing in his ears over the years.

The Court of Appeals for Veterans Claims (Court) has held that lay evidence is competent and may be sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Court has specifically held that tinnitus is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Board finds the Veteran's statements regarding his in-service noise exposure and tinnitus symptoms to be credible based on the consistent nature of his statements and his military occupational specialty. 

A VA medical examination was performed in February 2015.  The Veteran reported that his tinnitus began 30 years before.  The examiner noted that there was no known etiology.  The examiner opined that the Veteran's tinnitus was less likely than not related to military noise exposure because the Veteran's hearing was within normal limits and there was no report of tinnitus found in the service treatment records.

Although the February 2015 VA examiner opined that the Veteran's tinnitus was not related to service, the Board does not find the opinion provided to have significant probative value.  The examiner's opinion rests heavily on the finding that there was no significant hearing loss shown in the service treatment records; however, the examiner does not explain how this finding shows that the Veteran's tinnitus is not related to his in-service acoustic trauma.  Additionally, the VA examiner relied on the lack of service treatment records to support the negative opinion, but did not consider the Veteran's lay statements regarding in-service symptomatology.  A medical opinion based solely on the absence of documentation in the service treatment records or that fails to take into account lay statements is inadequate.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006) (VA examiner's opinion inadequate that relied on the absence of contemporaneous medical evidence); see also Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2010); Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

Having reviewed the evidence, the Veteran attributes his tinnitus to military noise exposure.  He has explained that he first began experiencing tinnitus during service, and that it continued after service discharge.  The Board finds the Veteran to be a credible historian, and his statements are given great probative weight. 

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a); see also 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to all pertinent medical and lay evidence).  Here the Veteran has competently and credibly stated that he began experiencing tinnitus in service.  He has competently and credibly explained that his tinnitus symptoms began during service and continued regularly since that time.  As such, the Board finds the Veteran's statements to be highly probative and concludes that his tinnitus is related to service.  While the Board notes that there is a negative medical opinion in this case, the Veteran's credible statements as to his symptoms are found to be more probative and any reasonable doubt is resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



II.  Earlier Effective Date Claims

The Veteran contends that he is entitled to an effective date earlier than August 1, 2014 for the grant of service connection for prostate cancer and earlier than January 13, 2011 for the grant of service connection for diffuse large B-cell lymphoma.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i). 

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the Veteran's appeal was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2015); see also Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (2015).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon, 12 Vet. App. at 35 (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).

	a.  Prostate Cancer

In a September 2014 rating decision, the RO granted service connection for prostate cancer.  The effective date of the award was set as August 1, 2014.  The Veteran contends that an earlier effective date is warranted.  Specifically, he alleges that a 1999 biopsy showed suspicious cells and that prostate cancer was later diagnosed in 2004 or 2005.  He contends that the effective date for his prostate cancer should be when prostate cancer first manifested.

An initial claim for service connection for prostate cancer was received by the RO on December 14, 2000.  Service connection was denied by the RO in a December 2001 rating decision on the basis that the evidence did not show a diagnosis of prostate cancer.  Notice of that decision, with his appellate rights, was issued to the Veteran in January 2002.  The Veteran did not file a notice of disagreement and no pertinent evidence was received within the one-year time period.  Thus, the December 2001 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  Thereafter, the Veteran filed a claim to reopen the issue of entitlement to service connection for prostate cancer on July 20, 2007.  His claim was denied in a December 2007 rating decision.  Notice of that decision was sent to the Veteran that same month.  The Veteran did not file a notice of disagreement and no pertinent evidence was received within the one-year time period.  Thus, the December 2007 rating decision is final.  Id.

After thorough consideration of the evidence of record, the Board concludes that an effective date of November 9, 2009, but not earlier, is warranted for the grant of service connection for prostate cancer.  38 C.F.R. § 3.400(r). 

The evidence of record does not reveal that a formal or informal claim to reopen the issue of entitlement to service connection for prostate cancer was received after the last final denial of the Veteran's claim by the RO in December 2007 and prior to November 9, 2009.  See 38 C.F.R. § 3.155.  In addition, the Veteran did not submit any relevant VA treatment records or VA examination reports after the December 2007 decision and before the November 9, 2009 claim.  See 38 C.F.R. § 3.157.  Accordingly, the only communication indicating an intent to apply for service connection for prostate cancer in the Veteran's claims file after the RO's December 2007 last final denial of his claim is the informal claim received by VA on November 9, 2009.

In addition, the evidence of record at the time of the December 2007 rating decision did not show a diagnosis of prostate cancer.  The evidence at that time revealed elevated prostate specific antigen readings and diagnoses of benign prostatic hypertrophy.  The evidence at that time showed that the Veteran underwent elective prostatic resection in April 2004, and that the principal diagnosis at that time was benign prostatic hypertrophy.  Although a March 1999 biopsy showed rare atypical acini in the left mid-section of the prostate, biopsies performed in December 2003 and April 2004 were negative for malignancy.  While VA treatment records dated in 2008 and 2009 reflect diagnoses of a history of prostate cancer status post total prostatectomy in 2004, these diagnoses were rendered based upon the Veteran's reports, and are discredited by the private treatment records showing no evidence of malignancy in 2004.  As the evidence of record at the time of the December 2007 rating decision did not show a diagnosis of prostate cancer, service connection for prostate cancer could not have been granted at that time.

VA treatment records reveal that a February 1, 2011 positron emission tomography (PET) scan showed the prostate to measure 4.8 centimeters, at the upper limits of normal, and a few dystrophic calcifications.  FDG uptake was seen centrally which was interpreted to represent retained tracer containing urine within the prostatic urethra.  A June 2011 PET scan showed an area of indeterminate significance in the prostate.  The pathologist suggested further evaluation.  Repeat PET scan in December 2011 showed CR and persistent reuptake in the prostate.  In July 2014, the Veteran presented to the urological department at VA for evaluation of elevated PSA.  The Veteran agreed to undergo a prostate biopsy to rule out cancer.  An August 2014 VA treatment record reflects that a biopsy of the prostate showed adenocarcinoma.  Thus, although adenocarcinoma was not diagnosed until August 2014, the February 2011 PET scan was the first evidence suggesting a prostate abnormality that was later diagnosed as prostate cancer.  Therefore, the Board interprets the February 1, 2011 PET scan as the first evidence of prostate cancer, and the date that entitlement to service connection for prostate cancer arose.

With application of the relevant facts above and the applicable regulations governing the assignment of an effective date for the award of benefits based on a reopened claim, an effective date of November 9, 2009 is granted, as this was the date of claim.  However, an effective date prior to November 9, 2009 is not warranted, as the evidence does not show that the Veteran filed a claim after the final rating decision in December 2007 and before November 9, 2009 or that entitlement to service connection for prostate cancer arose prior to February 1, 2011.  38 C.F.R. § 3.400(r).  For the foregoing reasons, the Board concludes that an effective date of November 9, 2009, but no earlier, for the award of service connection for prostate cancer is warranted.

As there is no evidence of a claim to reopen the issue of entitlement to service connection for prostate cancer prior to November 9, 2009 after the last final disallowance of the Veteran's claim by the RO in December 2007, and because the evidence reflects that the date entitlement to service connection for prostate cancer arose was in February 2011, there is no legal basis upon which to assign an effective date prior to November 9, 2009 for the award of service connection for prostate cancer.  An award of service connection "shall" be the later of the receipt of the claim to reopen or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, an effective date of November 9, 2009, but no earlier, for the award of service connection for prostate cancer is warranted.

	b.  Diffuse Large B-Cell Lymphoma

The Veteran contends that he is entitled to an effective date earlier than January 13, 2011 for the grant of service connection for diffuse large B-cell lymphoma.  During his December 2015 hearing before the Board, the Veteran contended that an earlier effective date was warranted because his lymphoma had been present for a number of years before it was formally diagnosed.

In a March 2011 rating decision, service connection for diffuse large B-cell lymphoma was granted, and a 100 percent evaluation was assigned, effective January 13, 2011.  Service connection was awarded on a presumptive basis based on the Veteran's in-service exposure to Agent Orange in Vietnam.  

Although the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, is generally the date entitlement arose or the date of receipt of the claim, whichever is later, there are some exceptions.  With respect to an effective date based on presumptive service connection for non-Hodgkin's lymphoma presumed to be caused by exposure to Agent Orange in Vietnam, VA has issued 38 C.F.R. § 3.816 to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veteran's Affairs.  Nehmer v. United States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Admin., 32 F Supp. 2d 1175 (N.D. Cal 1999) (Nehmer II); Nehmer et al v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Under 38 C.F.R. § 3.816, a "Nehmer class member" includes a Vietnam Veteran who has a covered herbicide disease, such as non-Hodgkin's lymphoma.  38 C.F.R. § 3.816(a)(1).  The regulation applies where a claim for service connection was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in this case, October 1990.

Under 38 C.F.R. § 3.114, an earlier effective date may potentially be granted based on a liberalizing law.  In order for a claimant to be eligible for a retroactive payment under § 3.114, the evidence must show that all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law existed.  In this case, the Veteran contracted non-Hodgkin's lymphoma as a result of presumed exposure to herbicides, a disease which was added to the list of those subject to presumptive service connection for a Veteran exposed to Agent Orange in October 1990.

In this case, the Veteran filed an informal claim seeking entitlement to service connection for lymphoma on January 13, 2011.  There were no communications received prior to January 13, 2011 indicating an intent to file a claim for service connection for lymphoma.  Therefore, the date of claim is January 13, 2011.  In support of his claim for lymphoma, the Veteran submitted VA treatment records showing that a computed tomography (CT) scan of the maxillofacial bones, conducted on January 9, 2011, revealed findings concerning for lymphoma.  Further workup was advised.  A January 13, 2011 VA treatment record states that the Veteran was seen for follow-up after a CT scan of the neck was suspicious for lymphoma.  The Veteran denied symptoms including fever, chills, and nightsweats.  He had a palpable lymph node on the right end of his mandible.  On January 19, 2011, the Veteran underwent a biopsy of the cervical lymph node, which revealed B-cell lymphoma consistent with large cell lymphoma.  

As the Veteran's non-Hodgkin's lymphoma was not diagnosed prior to January 9, 2011, and there is no evidence that a claim was filed prior to January 13, 2011, neither 38 C.F.R. § 3.816 nor 38 C.F.R. § 3.114 apply.  Instead, the effective date of the award of service connection shall be determined in accordance with 38 C.F.R. § 3.400.   

Because the Veteran's claim for service connection for lymphoma was received more than one year after his separation from military service, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.400.  The Veteran submitted medical evidence showing that his lymphoma was first documented as early as January 9, 2011.  This evidence is the first of record which suggests a finding of lymphoma.  As the medical evidence reflects that the Veteran's lymphoma first manifested on January 9, 2011, the date that entitlement to service connection for lymphoma arose is January 9, 2011.  Therefore, the Veteran's entitlement arose prior to his informal claim received on January 13, 2011.  As the effective date of the award can be no earlier than the date of claim or the date the disability arose, whichever is later, and there is no document submitted prior to January 13, 2011 that requests a determination of entitlement, evidencing a belief in entitlement, or indicating an intent to apply for service connection for lymphoma, the earliest effective date assignable in this case is January 13, 2011.  See 38 C.F.R. § 3.400. 

Although the evidence reflects that the Veteran's lymphoma was first discovered on January 9, 2011, the "mere presence" of a diagnosis of a specific disorder in a medical report "does not establish an intent on the part of the veteran" to seek service connection for that disorder.  Brannon, 12 Vet. App. at 35; see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (VA medical examination reports standing alone can constitute informal claim only with regard to claims that previously have been granted service connection); 38 C.F .R. § 3.155.  

The Board acknowledges the Veteran's assertions that his effective date should be earlier than January 13, 2011 because his lymphoma was present before it was first suggested on January 9, 2011.  However, there is simply no evidence in the claims file that indicates that the Veteran ever intended to file, or actually filed, a claim for lymphoma prior to January 13, 2011.  Therefore, the earliest date for which service connection may be granted in this matter is January 13, 2011, and the Veteran's appeal must be denied.   




ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for tinnitus is reopened.

New and material evidence not having been received, the Veteran's appeal to reopen the claim for entitlement to service connection for residuals of a left ring finger injury is not reopened and the appeal is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to an effective date of November 9, 2009, but no earlier, for the grant of service connection for prostate cancer is granted.

Entitlement to an effective date earlier than January 13, 2011 for the grant of service connection for diffuse large B-cell lymphoma is denied.


REMAND

I.  Left Quadriceps Rupture with Knee Arthritis

Review of the claims file reflects that the Veteran last underwent a VA examination assessing the severity of his left quadriceps rupture with knee arthritis in September 2014.  During his December 2015 hearing before the Board, he testified that his knee and leg symptoms have worsened since that examination.  Accordingly, as the September 2014 VA examination is now over two years old and the evidence suggests that it may not reflect the current severity of the Veteran's disability, a new VA examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2015).

II.  Aid and Attendance

The claim for entitlement to special monthly compensation based upon the need for regular aid and attendance is remanded to the RO for the issuance of a statement of a case.  When a notice of disagreement has been filed, the RO must issue a statement of the case.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).  In May 2015, the Veteran filed a notice of disagreement to the May 2015 rating decision denying aid and attendance benefits.  As the RO has not yet issued a statement of the case with regard to this issue, remand is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to ascertain the current severity of his service-connected left quadriceps rupture with knee arthritis.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner should report all clinical manifestations in detail.  

The examiner should report whether the Veteran's disability causes slight, moderate, moderately severe, or severe impairment in Group XIV muscle function, and whether it impairs any other muscle group function.  Additionally, the examiner should state the left knee range of motion in degrees, and specifically identify the degree at which pain first appears on flexion and extension of the right knee.  The examiner should discuss the presence or absence of any weakened movement, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of knee function.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should, if feasible, be portrayed in terms of the degree of additional range of motion loss.  The examiner is asked to address both passive and active range of motion, as well as the functional impact when considering both load-bearing and non-load bearing motion.

2.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015). 

3.  Issue a statement of the case and notification of the Veteran's appellate rights for the issue of entitlement to special monthly compensation based upon the need for regular aid and attendance, pursuant to a May 2015 notice of disagreement with a May 2015 rating decision.  38 C.F.R. § 19.26 (2015).  

The Veteran and his representative are reminded that, to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  If the Veteran perfects an appeal, the same should be returned to the Board for appellate review.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


